DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 and 07/282021 were considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-18, patentability resides, at least in part, in the interconnection and interrelationship between the rollable display device, the rollable display module, the flexible film group that are stacked, the hard film group has a greater overall Young's modulus than the flexible film group, and wherein the flexible film group has a minimum thickness D1, the hard film group has a thickness D2, and D1/(D1+D2)>πn/M, where n is a positive number that represents a preset number of rolling turns of the rollable display module, and M represents a failure strain of the flexible film group under a shearing stress as claimed and including all of the other limitations of the base claim(s) respectfully.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior are of record fails to teach or fairly suggest the hard film group has a greater overall Young's modulus than the flexible film group, and wherein the flexible film group has a minimum thickness D1, the hard film group has a thickness D2, and D1/(D1+D2)>πn/M, where n is a positive number that represents a preset number of rolling turns of the rollable display module, and M represents a failure strain of the flexible film group under a shearing stress as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-02-18